Title: To George Washington from Robert Carter Nicholas, 18 August 1756
From: Nicholas, Robert Carter
To: Washington, George

 

Dear Sir.
Williamsburg 18th Augt 1756

Our Committee has been engaged for two Days in considering the several Accounts & your Letter, which were laid before us, & I think have redressed every Grievance which Prudence & our Authority as a Committee would allow of; As to your own particular Case, we have thought fit to refer the Consideration of that to another Time; for the Reasons that our Chairman, from whom they will come more properly than myself, will give you, & which I hope will be satisfactory. This will be deliver’d to you by Mr Butts Roberts an unfortunate young Man, who is sent up to your Regiment for not appearing at the Draught of York County: he is born of very reputable Parents & his Father is a Man of no inconsiderable Fortune; The young Man some Years since being desirous to study the Law, at the Request of his Father I took him under my Tuition; he continued with me upwards of a Year & by his extraordinary Application made a Surprising Progress in his reading & his Behaviour was so commendable that I thought it entituled him to a great Share of my Esteem; I believe the young Man would gladly have continued his Studys under me, but for some Reasons his Father upon marrying a second Wife thought fit to remove him into the Country; where by being, I believe, too much neglected he has not employ’d his Time to so good Advantage as he formerly had done with me. It seems from the Account he & another Man gives me, that at the Time the Act for draughting the Counties was upon the Anvil, which he knew of, but before it passed, he went to Maryland upon some Business & did not return ’till the Draught was over; but as he was a single Man upon the Muster Roll & did not appear at the Day appointed, he was of Course deem’d an inlisted Soldier, & has been accordingly taken up & will be sent by the several Constables: I believe every one of the Officers are concern’d for the Young Man, but think it their Duty to comply with the Law. If the Young Man did know before he went to Maryland that such a Law had passed, I think it was highly imprudent in him to do so; but at the same Time I’m persuaded that it was owing to his Father & not his own Choice: but since it is his Misfortune to be sent to

the Army I must intreat your Favour towards him, so far as may be consistent with your Rules & Regulations: if it would suit you to employ him as an under Clerk, I dare say he would give you as great Satisfaction, as he did me; he writes a good Hand a pretty good Style & is pretty accurate in his spelling, & I dare say to make the Time pass as agreeably as possible to himself he will be content with small Wages. I do assure you, Sir, as his Father is so Backward in assisting him, tho’ I’m convinced he has been a very dutiful Son, out of Compassion & Regard to the Young Man I would chearfully advance the ten Pounds, which has excused so many, if that would procure his Discharge. I have been desired to go with him to the Governour, but I have no Interest there & never intend to have any: tho’ to serve a poor Man in Distress, if I thought it would avail I would ⟨illegible⟩ my Face for once; but His Honr upon a somewhat similar Occasion having declared that he will not interfere with the Law, I am discouraged from the Attempt. My best Wishes attend you being Dr Sir Yr affte humble Servt

Robt Carter Nicholas


You see the Hurry I’m in, therefore hope you’ll excuse this Scrawl.

